Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to Applicant’s amendments filed 8 February 2021. Claims 1, 7, 8, 14, 15, 19 and 20 have been amended according to Applicant’s amendments. No claims have been added or cancelled. Accordingly, claims 1-20 remain pending and are under consideration. 

Response to Arguments
Applicant’s arguments, see remarks pages 9-11, filed 8 February 2021, with respect to the rejections of claims 1-20 under 35 USC 103 have been fully considered and are persuasive.  Accordingly, the rejections of claims 1-20 under 35 USC 103 has been withdrawn. Further, the claims as amended are non-obvious over claims 1-20 of Application No. 16/454,048, nor claims 1-20 of Application No. 16/454,029, as neither application presently discloses or makes obvious the concept of classifying storage drives based on writes-per-day classification and modifying the writes-per-day classification of the storage drive resulting in reclassifying the drive into a different classification level. Accordingly, the double patenting rejection is withdrawn. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 22 February 2021 and 23 February 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, (1) Dedrick, teaches the dynamic adjustment of available logical storage capacity based on predicted service life based on observed usage data in comparison to predetermined service life, (2) Dalmatov teaches arranging SSD in RAID groups based on generated endurance value, and (3) Sen teaches determining, based on a DWPD value, whether a drive is reaching a critical level of drive writes per day and moving the drive to a storage pool with a lower DWPD level to extend the usable life of the drive.
However, they do not anticipate nor render obvious the combination of classifying of storage drives based on a writes-per-day classification and modifying the writes-per-day classification of the storage drive based on changing levels of overprovisioning of the drives, resulting in reclassifying the drive into a different classification level of writes-per-day and grouping drives having similar writes per day classifications together, as in independent claims 1, 8 and 15. 
Claims 2-7, 9-14, and 16-20 are allowed as being dependent upon, and thus incorporating therein, the allowable subject matter of the respective parent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H KWONG whose telephone number is (571)272-8691.  The examiner can normally be reached on Monday-Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/E.H.K/Examiner, Art Unit 2137                                                                                                                                                                                                        /RYAN BERTRAM/Primary Examiner, Art Unit 2137